DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/769,374, filed on June 3, 2020 in which claims 1 to 15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on June 3, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on December 1, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN-106887407 A (Xie) whose machine translation will be referenced.

    PNG
    media_image1.png
    577
    815
    media_image1.png
    Greyscale
Regarding claim 1
forming a photosensitive layer, photoresponse release layer see abstract, comprising at least one azo group, e.g. azobenzene derivative, on a carrier substrate, e.g. rigid substrate, see abstract; 
forming a flexible substrate, e.g. flexible substrate body, on the photosensitive layer; 
irradiating the photosensitive layer with ultraviolet light, as described in the abstract; and 
peeling off the flexible substrate from the carrier substrate, as described in the abstract.
Regarding claim 2 which depends upon claim 1, Xie teaches forming a barrier layer e.g. sacrifice layer at page 3 and a display device, see step S2 on page 5 describing forming an OLED device on the flexible substrate, sequentially on the flexible substrate before irradiating the photosensitive layer, as described at pages 3 and 5; and peeling off the flexible substrate from the carrier substrate comprises peeling off the flexible substrate, the barrier layer and the display device from the carrier substrate, see 

    PNG
    media_image2.png
    939
    680
    media_image2.png
    Greyscale
Regarding claim 3 which depends upon claim 2, Xie teaches the photosensitive layer comprising at least one azo group is changed from a trans state to a cis state during irradiation with the ultraviolet light at page 4.
Regarding claim 4 which depends upon claim 1, Xie teaches the photosensitive layer comprising at least one azo group further comprises a phenyl group, e.g. azobenzene or triphenylmethane derivative.
Regarding claim 5 which depends upon claim 4, Xie teaches the phenyl group further comprises a derivative group, R in [0041] of the Chinese document, and the derivative group comprises an alkyl group or an aromatic heterocyclic group, e.g. triphenylmethane derivative, see page 4.
Regarding claim 6 which depends upon claim 1, Xie teaches irradiating the photosensitive layer comprising at least one azo group with ultraviolet light comprises: irradiating the carrier substrate from a side of the carrier substrate
Xie does not explicitly teach a side opposite from the photosensitive layer with the ultraviolet light.

Accordingly it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to try the method of claim 1 by irradiating the carrier substrate from a side of the carrier substrate opposite from the photosensitive layer with the ultraviolet light.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
Regarding claim 7 which depends upon claim 1, Xie teaches ultraviolet light has a wavelength in a range from about 300 nm to about 400 nm at page 4.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 wherein the ultraviolet light has a wavelength in a range from about 200 nm to about 400 nm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 8 which depends upon claim 1, Xie the photosensitive layer comprising at least one azo group is irradiated with the ultraviolet light for a time greater than 0 seconds.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 wherein the photosensitive layer comprising at least one azo group is irradiated with the ultraviolet In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 9 which depends upon claim 1, Xie teaches peeling off the flexible substrate from the carrier substrate comprises: peeling off the flexible substrate from the carrier substrate by mechanical or physical adsorption, e.g. blade or etching solution at page 5.
Regarding claim 10 which depends upon claim 1, Xie teaches the photosensitive layer comprising at least one azo group has a thickness greater than 0 nm.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 wherein the photosensitive layer comprising at least one azo group has a thickness in a range of from about 10 µm to about 1000 µm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 12 which depends upon claim 1, Xie teaches the carrier substrate comprises a glass, a silicon wafer, or a mica sheet at page 4.
Regarding claim 13 which depends upon claim 1, Xie teaches at pages 3 and 5 the flexible substrate comprises a polymer, a metal foil or a glass, and the polymer is one or a combination of polyimide, polystyrene, polycarbonate, polyacrylate, polyetherimide, polyethersulfone, polyethylene terephthalate, polyethylene naphthalate 
Regarding claim 14 which depends upon claim 1, Xie teaches at pages 3 and 5the barrier layer comprises SiOx, SiNx, SiON, or a combination thereof.
Regarding claim 15 which depends upon claim 1, Xie teaches at page 5 the display device, OLED, comprises a light emitting unit, and an encapsulation layer, 16. 
Xie does not teach the display device comprises a thin film transistor driving element and a basic driving circuit. 
Examiner takes official notice that a display device comprising a thin film transistor driving element, a basic driving circuit is well known know in the display art and recognized for their utility in providing power and signals to the display element enabling the display to image.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 wherein the display device comprises a thin film transistor driving element and a basic driving circuit to form an conventional OLED display that will display an image and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xie and U.S. 2016/0329268 (Howard).
Regarding claim 11 which depends upon claim 1, Xie does not explicitly teach the photosensitive layer comprising at least one azo group is formed on the carrier substrate by a method of dip coating, spray coating, spin coating or pulling or curtain 
Howard is directed to release layers applied to rigid substrates.  At [0043] Howard teaches that a suitable method to apply an organic release layer, [0031], to a rigid substrate includes via spin-coating, spray-coating, extrusion coating, preform lamination, slot die coating, screen lamination, and/or screen printing.
Taken as a whole, the prior art is directed the use of release layers applied to rigid substrates.  Howard teaches a suitable method of release layer application includes inter alia spin coating.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 wherein the photosensitive layer comprising at least one azo group is formed on the carrier substrate by a method of dip coating, spray coating, spin coating or pulling or curtain coating, as taught by Howard, because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893